Petition for Writ of Mandamus Denied and Memorandum Opinion filed
December 3, 2020.




                                     In The

                    Fourteenth Court of Appeals

                               NO. 14-20-00722-CV



                      IN RE DEBRA MCLEOD, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                             County Court at Law
                             Waller County, Texas
                      Trial Court Cause No. 20-08-26306

                        MEMORANDUM OPINION

      On October 22, 2020, relator Debra McLeod filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R. App.
P. 52. In the petition, relator asks this court to compel the Honorable Carol
Chaney, presiding judge of the County Court at Law of Waller County, to vacate
her October 5, 2020 order denying relator’s plea in abatement.
      Because relator has not shown she is entitled to mandamus relief, we deny
her petition for writ of mandamus.




                                      PER CURIAM

Panel consists of Justices Christopher, Jewell, and Zimmerer.




                                        2